DETAILED ACTION
This Office action is in response to Amendment filed on 01/02/2022.  Claims 1-19 and 21 were pending with claims 1-3, 5-10, 12-17, and 19 amended, claim 20 canceled, and claim 21 newly added.  Claims 1-19 and 21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “determining, from a set of clients, a proper subset of the clients that are likely to select the one or more available spots of the client-initiated segment, the proper subset being determined by: identifying, for each client in the set of clients, a number of times the client has selected, using an application, to obtain segment information for one or more routes that include at least one of the departure geographic identifier for the client-initiated segment or the destination geographic identifier for the client-initiated segment; and including, in the proper subset, each of one or more clients from the set of clients for which the number of times the client has selected to obtain segment information satisfies a threshold; for each of the one or more clients in the proper subset of clients: transmitting, to the client, a notification that the client-initiated segment is available; and enabling the client to claim a spot on the client-initiated segment through a client-side application” as stated in claim 1 (and similarly in claims 8 and 15).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-19 and 21 indicated that claims 1-19 and 21 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446